 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JULIET S. SARIOL,                                CASE NO. C19-155-MJP

11                                 Plaintiff,                ORDER DENYING MOTION FOR
                                                             RELIEF FROM DEADLINE
12                  v.

13          UNITED STATES OF AMERICA
            and NORTH ATLANTIC TREATY
14          ORGANIZATION,

15                                 Defendants.

16

17          THIS MATTER comes before the Court on Plaintiff’s Motion for Relief From a
18   Deadline. (Dkt. No. 13.)
19          On February 25, 2019, the Court dismissed this case without prejudice for failure to state
20   a claim upon which relief may be granted. (Dkt. No. 8.) On March 13, 2019, Plaintiff Juliet S.
21   Sariol filed an Emergency Motion to Reinstate Case. (Dkt. No. 11.) On March 14, 2019, the
22   Court denied the motion. (Dkt. No. 12.) Because a “Motion for Case Reinstatement” is not
23   recognized in this district, the Court treated the motion as one for reconsideration. (Id.) The
24


     ORDER DENYING MOTION FOR RELIEF FROM DEADLINE - 1
 1   Court denied reconsideration, explaining that Ms. Sariol’s Motion (1) did not provide sufficient

 2   justification for reconsideration and (2) was untimely. (Id.)

 3          On March 22, 2019, Ms. Sariol filed a “Motion for Relief from Deadline,” which is now

 4   before the Court. (Dkt. No. 13.) Ms. Sariol does not identify any deadline she is seeking relief

 5   from, but instead explains that the Court’s Order denying reinstatement “came before the

 6   plaintiff was issued on the 14th of March 2019, on delivery form by ground postal services

 7   received by the plaintiff on March 19th of March five days after.” (Id.) Accordingly, Plaintiff

 8   requests “reconsideration for time extension due to the underlying reasons and other extenuating

 9   circumstances.” (Id.)

10          The Court cannot make sense of Ms. Sariol’s request. Because her case has been

11   dismissed, there are no pending deadlines from which relief need be sought. Accordingly, the

12   Court DENIES the Motion. Further, because the Court has the authority to control its docket, it

13   is hereby ORDERED and Ms. Sariol is advised that future filings under this case number will be

14   stricken without future action on or consideration of the contents of the papers submitted.

15          The clerk is ordered to provide copies of this order to all counsel.

16          Dated March 25, 2019.



                                                          A
17

18
                                                          Marsha J. Pechman
19                                                        United States District Judge

20

21

22

23

24


     ORDER DENYING MOTION FOR RELIEF FROM DEADLINE - 2
